ING LOGO AMERICAS US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4844 Neil.McMurdie@us.ing.com January 11, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 Attn: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: Multiple Sponsored Retirement Options II 403(b), 457, 401(a) and 401(k) File Nos.: 333-167680 and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: On behalf of ING Life Insurance and Annuity Company and its Variable Annuity Account C, we hereby certify pursuant to Rule 497(j) under the Securities Act of 1933, as amended, that: · The form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) would not have differed from that contained in the most recent pre-effective amendment to the above- referenced Registration Statement; and · The text of the most recent pre-effective amendment to the above-referenced Registration Statement was filed electronically by EDGARLink on December 16, 2010, and was declared effective on December 17, 2010. If you have any questions, please call the undersigned at 860-580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site ING North America Insurance Corporation One Orange Way, C1S Windsor, CT 06095-4774
